Title: To Alexander Hamilton from James Wilkinson, 27 February 1800
From: Wilkinson, James
To: Hamilton, Alexander

Head Quarters Natchez [Mississippi Territory]Feby. 27th. 1800
Sir
I wrote you the Day before yesterday, via New Orleans, & have now the Honor to inclose you a triplicate of that Letter, with the Copy of a communication of this date to the Pay Master General, respecting the paymaster of the Troops in this Quarter: on this subject having recommended Lt. Boote to you for the appointment of paymaster to the 3rd. Regt. before I sailed from the Chesapeake, I have barely to add, that I deem his competency & discretion equal to the office, and that with seven Companies to pay, the duty may properly devolve on a Regimental paymaster.
As this communication has become necessary to the pay Master General & as my time here has not suffered for the collection & digest of authentic information, I take the Liberty to transmit by this conveyance, a dispatch which had been made up by Major Cushing previous to my Arrival, reserving my own details for the ensuing Month; and in the mean time I shall industriously pursue your orders & the views of Government, preparatory to my reembarkation; But the lateness of the Season, the non-arrival of Lt: Col. Gaither, and the distance & difficulties which intervene, may I fear procrastinate my Arrival at an atlantic port, until the last of May or 1st. of June; under this impression I consider it expedient, to submit to you a few brief remarks, respecting the proposed reserved Corps.
Should the immediate presence of that Corps be found Essential in the Low Country, it is adviseable they should decamp from the Rendezvous near Pitts Burgh, & descend the Ohio anterior to the recession of the vernal floods, because the voyage may be difficult during the summer months; But should no necessity exist for such immediate movement, then the superior salubrity of clime in the vicinity of Pitts Burgh, would recommend the continuance of the Troops there, until the approach of Autumn, in order to avoid the Epidemical Diseases, to which Strangers are subject on the Banks of the Ohio below, during the Season of fermentations—and it is presumed no injury could ensue, as four or Six weeks, in September & October, will suffice for the Establishment of a Cantonment of Huts. If however the movement should take place prior to my Arrival, it is my wish the Commanding Officer may be ordered to form Camp on the lower Bank of the Big Miami, on the ground occupied by Lt. Col: Butler, before his March to the State of Tennessee, & there wait my Arrival. This position is high, dry, (during the summer) & will save the Troops from the debauchery of the Settlements above that River—so much of Health, Utility, & accommodation, will depend on the local of the Site, for the permanent Station of the reserved Corps, that I must wish to be indulged in the choice of the Spot.
The Troops enjoy Health & I note no casualty, to be communicated at this time, except the resignation of Surgeons Mate Cornwell. With perfect consideration & respect I am sir
Yr. Ob svt

Ja Wilkinson
Majr Genl Hamilton

